PER CURIAM.
In this workers’ compensation appeal, Charles Weaver argues that sections *733440.09(4) and 440.105, which allow a judge of compensation claims to determine whether a claimant has committed fraud, are facially unconstitutional because they violate a claimant’s right to equal protection of the law. Essentially, Weaver argues that these statutes deprive claimant of the procedures available to carriers accused of fraud under section 440.105. He also argues that these statutes impose stricter penalties on claimants accused of fraud than on carriers accused of fraud under section 440.105. We find that even if any classification scheme is created by these statutes, such rationally advances the legitimate governmental objective of eliminating fraud. See Medina v. Gulf Coast Linen Servs., 825 So.2d 1018 (Fla. 1st DCA 2002); Sasso v. Ram Prop. Mgmt., 431 So.2d 204 (Fla. 1st DCA 1983). We also find Weaver’s other arguments on appeal lack merit. Accordingly, the order on appeal is AFFIRMED.
KAHN, C.J., BARFIELD and ALLEN, JJ., concur.